49 F.Supp. 407 (1943)
UNITED STATES
v.
KUHN, and nineteen other cases.
District Court, S. D. New York.
March 18, 1943.
*408 *409 *410 Mathias F. Correa, U. S. Atty., of New York City (Howard F. Corcoran, John C. Hilly, and Louis Bender, Asst. U. S. Attys., all of New York City, of counsel), for the Government.
Fritz Julius Kuhn, pro se.
Charles A. Oberwager, of New York City, for defendant William Charles Kunz.
Edwin A. Livingston, of New York City, for defendants Konrad Koehler, Henry Von Holt, and Ernst Schwenk.
Stanley J. Harte, of New York City, for defendants Leo Cyler, Hermann Jack Hoeflich, William Heller, Ernst Sotzek, and Werner Ulrich.
David Kumble, of New York City, for defendants Martin Heinrich and Paul August Rausch.
William W. Pellet, of New York City, for defendant Carl Steger.
Cohalan & Morosini, of New York City (Daniel F. Cohalan, Jr. and Emil Morosini, Jr., both of New York City, of counsel), for defendants Franz Xaver Schneller and Franz Wunschel.
John P. Griffith, of New York City, for defendant Friedrich Hackl.
Clarence E. Sutherland, of New York City, for defendant Urban Kugler.
Herbert Otto Finders, pro se.
Benjamin F. Schwartz, of New York City, for Richard Schmidt.
James Bennett, of Yonkers, N. Y., for defendant Gotthilf Faigle.
BRIGHT, District Judge.
Each of the twenty above entitled actions, consolidated for the purpose of trial, was brought under Section 338 of the Nationality Act of 1940, 54 Stat. 1158, 8 U.S.C.A. § 738, to revoke the order admitting the defendant to citizenship and cancelling the certificate of naturalization "on the ground of fraud or on the ground that such order and certificate of naturalization were illegally procured".
Defendants move to dismiss the complaints on the ground that they fail to state a cause of action. Decision on this motion was reserved. The complaint is identical in each cause, except for the necessary difference in dates and with respect to some allegations individually applicable to the particular defendant named therein.
It alleges, in substance, that the action is brought under the section of the Nationality Act mentioned; that plaintiff is a sovereign power; the defendant's residence within the jurisdiction of the court; his petition for citizenship; the taking of his oath; and the making of the order admitting him to citizenship, all of which allegations are admitted in each action. It then alleges that before or after the defendant became naturalized he was an active member and supporter of either the Bund Friends of New Germany, or the German American Bund, or both, which organizations advocated and instilled in their adherents a lack of attachment to the principles of the Constitution, an ill disposition to the good order and happiness of the United States, encouraged, fostered and demanded unswerving allegiance to Germany, and engaged in the furthering of the totalitarian principles of German National Socialism, all to the end that their adherents would fail to support and defend our Constitution and laws against all enemies. It further alleges the defendant's individual participation in Bund activities and his statements *411 as to his individual feelings toward Germany, or this country. It charges that naturalization was fraudulently and illegally obtained, in that at the time thereof defendant was not attached to the principles of the Constitution, did not intend to renounce all allegiance to the German Reich, that he took his oath with a mental reservation which nullified it, and that he did not intend to support against all enemies the Constitution and laws of the United States, or to bear true faith and allegiance to the same.
I think the complaints adequately state a cause of action and the motions of the several defendants are denied.
Each defendant by his oath, taken at the time of his naturalization, declared that he absolutely and entirely renounced and abjured all allegiance and fidelity to the country of which he had formerly been a citizen, that he would support and defend the Constitution and laws of the United States against all enemies, foreign and domestic, would bear true faith and allegiance to the same; and further, "I take this obligation freely without any mental reservation or purpose of evasion". The question here is, did each defendant, at that time, honestly and without any reservation or purpose of evasion so declare? If he did not, there is ample justification for the judgment here sought.
Under the issues created by the pleadings, the question of fraud necessarily relates to the state of mind of the defendant at the time he obtained his certificate of naturalization. The requirements of the Nationality Act, and the petition and oath of each defendant contemplate that he would be a citizen in fact, as well as in name, and that he would assume and bear the obligations and duties of that status, as well as enjoy its rights and privileges. The proof of his qualifications to become a citizen was exacted because of what they promised for the future rather than what they told of the past. Luria v. United States, 231 U.S. 9-23, 34 S.Ct. 10, 58 L.Ed. 101. Proof of statements and actions subsequent to naturalization is properly admitted as bearing upon the mental condition of the defendant at the time he took his oath, and upon the purposes for which citizenship was sought. Luria v. United States, supra, 231 U.S. page 27, 34 S.Ct. 10, 58 L.Ed. 101; United States v. Wursterbarth, D.C., 249 F. 908; United States v. Darmer, D.C., 249 F. 989; Schurmann v. United States, 9 Cir., 264 F. 917, 18 A.L.R. 1182; United States v. Herberger, D.C., 272 F. 278; United States v. Ebell, D.C., 44 F. Supp. 43; United States v. Baumgartner, D.C., 47 F.Supp. 622; United States v. Bergmann, D.C., 47 F.Supp. 765; United States v. Fischer, D.C., 48 F.Supp. 7. The fraud or illegality charged must "be proved by the clearest and most satisfactory evidence, for it is obviously unfair that an alien who has become a citizen should feel that his citizenship is an unstable status which can be easily destroyed by government proceedings against him, irrespective of how long he may have lived here or of the ties of family or property by which he may have become bound". Woolsey, D. J. in United States v. Marini, D.C., 16 F.Supp. 963-965.
Generally, an applicant for citizenship shall have resided continuously within the country for at least five years at the time of filing his petition, and continuously since such filing, and during all of these periods shall have been a person of good moral character, attached to the principles of the Constitution and well disposed to the good order and happiness of the United States. 8 U.S.C.A. § 707. The petition for naturalization embodies these and other requirements and clearly requires a statement of the applicant's intentions with reference thereto. His oath crystalizes these requirements into declarations made, without any mental reservation or purpose of evasion, by which he renounces all allegiance and fidelity to his native land, and obligates himself to support and defend against all enemies, our Constitution and laws, and to bear true faith and allegiance to the same. Id. Sec. 735.
No alien can take this oath with any mental reservation nor retain any allegiance or fidelity to his homeland, nor with any qualification agree to support and defend our Constitution and laws against all enemies, nor for any sentimental or other reason be unwilling to bear such true faith and allegiance, without being guilty of fraud. These declarations were required in the process of his amalgamation into our "melting pot" of creed, nationality, and political thought. It was not intended that memories of his native land should be entirely forgotten, or that he should divorce himself from all political action. They did not deny the rights which all citizens of this country have under the Constitution, of freedom of religion, or of speech. The *412 defendants here are to be judged with those thoughts in mind, and as their actions and statements may have been considered in times of peace.
On the other hand, each defendant renounced all allegiance and fidelity to his homeland; he agreed to support and defend the Constitution and our laws against all enemies, and his faith and allegiance was to be true. These three requirements preclude any divided concept. They contemplate full and complete citizenship. It is to be expected, of course, that new citizens will not have completely divested themselves of some sentimental feeling for their old country. It is also to be expected that as the years grow longer after their oath that this sentiment will diminish and their love for their adopted land will increase. United States v. Wursterbarth, supra. The test of how strong those sentiments were at the taking of the oath and how much, if at all, they created a mental reservation or purpose of evasion as to any or all parts of the oath, may be presumed from defendants' subsequent actions and statements. Particularly is this so when the real test comes, when war or dispute between their new country and their old, is imminent or declared. If it appears that they then fail in allegiance, fidelity or faith, it may fairly be presumed that they did not absolutely and entirely renounce their former allegiance, and this presumption is all the stronger when the period which has elapsed since the oath is longer.
The government contends that the membership of each defendant in the Bund is sufficient upon which to base the judgments sought. In appraising that contention I think a consideration of the historical background of the Hitler movement and of the German American Bund, as revealed by the evidence, will be helpful.
The treaty of Versailles was signed on June 28, 1919, and became effective January 10, 1920. Almost simultaneously with it, Adolf Hitler commenced his agitation for National Socialism in Germany. His efforts in the beginning were opposed by the German government. His first real effort to obtain power was met by the killing of sixteen of his adherents in the so-called "Beer Hall Putsch" in Munich on November 9, 1923. He, himself, was imprisoned, and remained in a military prison until December 20, 1924. Some of his followers, on or about October 12, 1924, organized the National Socialistic Society in Chicago to further the National Socialism movement in Germany, to revive Germandom here on a racial basis, and to unite Nationalistic German Americans in the United States. It was exclusively a National Socialistic Society, changed its name to Teutonia Society in 1926, and continued under that name until 1932, when its name was changed to "Friends of the Hitler Movement". The funds of those societies were sent to Germany for the purpose of advancing Adolf Hitler to power. It was really the National Socialistic German Workers Party (N.S.D.A.P. or Nazi party) in this country.
Hitler became Chancellor of Germany on January 30, 1933, the object of this society to further the movement in Germany was accomplished, and their funds were no longer needed. On June 30, 1933, the Bund Friends of New Germany was founded and its work in this country, to forward German interests here, then really began. Naturalized citizens of German birth here, as well as German Nationals, were urged to join, and many did. The name of the "Friends of the Hitler Movement" was changed to the new name and the N.S.D. A.P. here was dissolved.
On March 29, 1936, the name was again changed to the German American Bund, of which only naturalized citizens of German birth could be members. German nationals were supposed to become members of the German Bund, or of the Prospective Citizens League in the German American Bund. The evidence shows, however, that there was no change of any moment in the affairs of the society, or in the attendance at its meetings, or in the membership by either Germans or naturalized citizens. The Bund continued its activities from then on until Pearl Harbor, when it is supposed to have been dissolved. Many of its members continued thereafter in German singing societies, but Bund activities were no longer publicized.
There is no doubt in my mind that the Nazi Party (the N.S.D.A.P.) actually existed in this country, one of the witnesses having joined it in New York City in 1931 after reading a notice published in the Volkische Beobachter, a German newspaper owned by Adolf Hitler, published in German and sold, at that time, in this country. That party continued to exist here until Hitler became Chancellor, and believed in the leadership principle taught by Hitler, favored German National Socialism, used *413 the swastika as its emblem, the Nazi salute at its meeting, and sang the usual Nazi songs. It was dissolved by orders from Germany.
I feel bound to find from practically uncontradicted evidence that the Bund Friends of New Germany and the German American Bund were formed for German purposes and controlled in thought, and in a large part in action, by Germany. They were the natural outgrowth of the organizations here which were directly associated with and furthered the National Socialist movement in Germany. Those organizations did what they could to bring Adolf Hitler and his theories to power in Germany. It is not to be believed that when he succeeded, the same organizations would abruptly abandon him and his ideas. They did not; they then transferred their activities to accomplish his aims and purposes here, still being governed and guided by the new German ruler. Heinz Spanknoebel was the national leader here. He went to Germany for the stated purpose of straightening out matters in reference to the organization here. While away, a letter was received from German authorities of the Nazi party that they had authorized Spanknoebel to organize and direct the Friends of New Germany. When he returned he assumed that leadership, stating his German authority. He even tried, under orders which he claimed to have received in Germany, to control the politics of the Staats Zeitung, a newspaper published for many years here in the German language. The purposes of the former organizations and of the Nazi party became the purposes of the new organization. The speakers at meetings discussed National Socialism. The members recognized the leadership principle, that all authority comes from the top, and that Adolf Hitler was considered the leader of all Germans, no matter of whatever nationality. Speakers, pamphlets propaganda and newspapers were sent here from Germany. Clippings from the newspapers here were sent to Germany. Articles from German newspapers were published in the Bund newspaper here. The German Vice Consul in New York gave advice as to what should be outlined in the Bund newspaper. The Bund was modeled after the Nazi Party in Germany. In 1935 an order came from Germany excluding German nationals from membership in the Bund. Its prospective members were required to give a reference to someone in Germany as well as to someone in this country. Instructions were sent from Germany to the defendant Kuhn in reference to whom the Bund should support for President here in 1936.
The Bund taught allegiance to Germany as well as other ideas and theories entirely un-American. Its members were required to sign applications showing their belief in the leadership principle and their acquaintance with the aims and purposes of the organization. The aims and purposes of the Bund as stated in its written Constitution, could not be criticized. But the testimony shows that as so stated, they were merely a blind and were honored only in their breach. The leadership principle, entirely at odds with our system of government, places the power in the leader. He appoints and dismisses all officers in the Bund for any reason or for no reason; he issues and recalls orders, as he pleases; he can expel from membership and has absolute power; he was the ruler of the Bund, and although selected by delegates from the various units, in most instances he was the only candidate in the field.
The Bund taught the so-called blood philosophy that anyone of German blood, regardless of nationality, will remain a German as long as he shall live, and is bound by the ties of blood to remain such regardless of citizenship; that blood is thicker than citizenship papers; that he is bound in allegiance to Germany, and regardless of citizenship, his first loyalty is to Germany. That philosophy was expressed by National leader Wilhelm Kunze in his monograph "Das Blut ist Heilig". He there seeks to answer an editorial in a Detroit newspaper criticizing his statement before the Dies committee of Congress, that it would take a thousand years before a real American national would, in a racial sense, grow out of the European groups. In the course of his criticism of our "melting pot" idea, he urged that Germandom here must learn to recognize and fight for sacred ancient truths if it does not desire to be forever enslaved and submerged "in a foreign pulp". He further wrote, "There is no American nationality". He writes proudly of the fact that never one English word would have been spoken in his father's house, and that there was a similar motto on the wall of his house. And he says that there are too many American-Germans who do not comprehend that their sacrifices in the interest of their *414 nationality are useless "if they commit the mortal crime against their volk of allowing their offspring to become Anglicized"; that it is demanded that American-Germans consider it the highest service to God to defend and preserve Germanity, "that means blood and essence of the volkstum living within him, to the utmost". He must tear all inherited characteristics from heart, brain and veins in order to perish in the "Blasphemous all-world-melting pot". He writes further that Adolf Hitler in his "Mein Kampf" has by irrebuttable argument explained how insane it is that one may change his race and character by signing a piece of paper and taking a citizenship oath. The vice of this teaching, insofar as these cases are concerned, is not that it should not be spoken, but it comprehends the retention of an allegiance and loyalty, to blood and another nation. The allegiance contemplated by our law is not to blood, or to race, or to creed. It is the obligation of fidelity and obedience to the government in consideration for the protection that government gives.
These organizations now criticized had its Ordnung Dienst, the O. D. so-called. They were patterned after the Nazi Storm Troops. They did not bear arms, but they were drilled in military fashion and by military commands. They were organized and maintained to keep order at all meetings and functions, to spread the ideas and teachings of the Bund, to distribute its literature and propaganda, which, so far as the evidence shows, was almost entirely of German origin and thought, and to gain new members. The evidence further shows that they were instructed in the philosophy of German National Socialism, although practically all of the defendants deny that they ever heard such instruction. It was obviously the militant body of a militant organization, and the nucleus of a future military organization.
The Youth Movement, insofar as it taught the outdoor life, athletics, and the need of a strong body and mind, had much to commend it. But from the evidence, it also appears that the youth were taught the ideals of the Nazi movement, were instructed in German, were taught to keep Germany and German ideals in their thoughts, and be loyal to them. Their songs were in German, with the exception of the National Anthem, and they were continuously confronted with the swastika, the virtues of Adolf Hitler, and his theories. In other words, instead of being taught to be good Americans, it was sought to preserve in their minds and lives the ideals, theories and philosophies of another country. That is far and away from my concept of true Americanism. It may have been entirely within their rights to teach these things, but it lost sight of the need to rear their young as Americans, instilled with our ideas of life, our concept of government, our ideals of citizenship, and above all, our insistence upon a complete true and full allegiance to this country.
And, finally, the Bund obviously, in practically all of its proceedings, teachings and effort, insisted upon placing Germany and its interests first, and those of this country second. The most favorable statement for its efforts is that it taught a split allegiance, not that entire, renunciation of the old and full allegiance to the new, demanded by the oath. The culmination of its effort was its opposition to the Selective Service Law, at the command of its national leader that every man, if he could, would refuse to do military duty until the law mentioned was revoked (as a result of which some twenty-seven of its members were convicted and sentenced to prison), and its advice to its members with special skills to refuse to work in defense work.
I feel entirely justified in finding that the aims and purposes of the Bund in the respects mentioned were un-American and subversive.
It does not follow, however, that mere membership in the Bund would be sufficient upon which to base the judgment here sought. Such membership, however, together with the other facts to which I shall refer, may have a definite bearing upon the relief sought by the government. I take up, now, each individual's case.

Fritz Julius Kuhn.
This defendant filed his petition for naturalization on June 28, 1934, and became a citizen on December 3, 1934. At the time of his naturalization, he was leader of the Detroit unit of the Friends of New Germany. His answer does not deny any of the allegations of the petition, except that he alleges that the complaints against him were made after he became a citizen and are not proof that at the time of the oath he had any mental reservation; that while some of the statements of the complaint are undoubtedly true, others are misrepresented, and still others absolutely false *415  which, he does not say  except that he avers that he always expressed his belief and attachment to the principles of our Constitution and is ready to support the Constitution and laws against all enemies. He did not offer any proof upon the trial in contradiction of any of the evidence produced by the plaintiff. That evidence shows that he attended the annual convention of the Friends of New Germany in July 1934, at which that organization was pledged to further all of the aims of German Kultur so far as they are based on the principles of the National Socialistic world philosophy. He was in attendance at the 1935 convention, and he became national leader of the Friends of New Germany in December 1935, and continued as such and as national leader of the German American Bund until his conviction and imprisonment at the end of 1939. As such, in November 1936, he organized a school under the leadership of Severin Winterscheid, to teach National Socialism and the Nazi philosophies, to which school all unit leaders were expected to attend. He sent Winterscheid forth as a national speaker to teach those principles to the units all over the country, and at all times was actively engaged in disseminating that philosophy and all that it comprehended. The basis of that teaching was Mein Kampf, written by Adolf Hitler, and German history, the study and teaching being of history of National Socialism, the Nazi ideology and the social economics of that philosophy, based on the slogan "Ein Volk  that a German-born person is a German no matter where he may live, remains such, that his blood is thicker than water or citizenship, that his German stock comes first and citizenship is secondary; Ein Reich  one country, and that is Germany; and Ein Fuehrer  one leader, who should be Adolf Hitler. In the summer of 1936 he headed a delegation which went to Germany and presented to the Fuehrer a purse of $3,000 and a golden book signifying the loyalty of the Friends of New Germany to his movement. Upon his return he stated that the trip was a great success, for one reason at least, and that was that those participating could see the true bond which bound the Germans here to the homeland. He was told by Adolf Hitler to go back and continue the fight. As a result, he knew better than ever before the direction in which the Bund should go. As an organization bound to the German volk, it should engage in political activity favorable to the German fatherland. The German and American standpoints must be combined in all their considerations. He favored the election of a candidate opposing Mr. Roosevelt for the presidency, and when asked his reasons, stated that he had received instructions to that effect from Germany. He suggested that German nationals be members of the Prospective Citizens League in the Bund upon the theory that if they were not taken care of by the organization, they would become swallowed up in American life, and it might be impossible to win them back later to the German way of thinking and to his movement. He demanded the unceasing support of every Bund member for the carrying through of the Fuehrer or leadership principle, as the only indispensable guarantee of the strength of the movement. When war was obviously imminent, and had in fact already started in Europe, he directed that all local groups should call attention to absolute neutrality here, war against Jewish profiteering war mongers, combine to keep America out of the war, and particularly to refer to the non-payment of the war debts of the last war. Some of these statements would not be un-American, and are not a strange doctrine among our people. But these instructions, along with others to which reference has been made and will be made, show that in his mind Germany was always to be first and this country next. He urged a wider subscription and distribution of the Bund newspaper, published by the A. V. Publishing Company, of which he was president; and he admittedly assumed responsibility for whatever was published therein, whether he signed the article or not. He called it the main weapon of the Bund, its battle organ and mouthpiece. That newspaper taught and advocated National Socialism, that the new Reich would know only Germans holding their volkdom in high regard and sacred strength through the deep powers of the new German world philosophy, of wishing for nothing else than allegiance for allegiance, to strive to emulate the example of Adolf Hitler, the spiritual renewal and unification of the entire American Germandom into a strong political and economic community of volk obligated to America and bound to Germany. The direction of the movement was not American. It did not teach full allegiance to our laws and Constitution, or to this country, which his oath demanded. A divided allegiance could not suffice. *416 United States v. Karnuth, D.C., 19 F.Supp. 581, 583. He telegraphed to Adolf Hitler shortly after the national convention of the organization in 1937: "In inextinguishable Volkisch solidarity with the homeland, the fountain of all strength of volk German millions throughout the entire world"; and to the district leader of the foreign organization in Germany: "May the new collaboration of all Germans throughout the world contribute to the end that the common final goal for a German community of volk and destiny will soon be fulfilled." In 1938 he said that every country on earth needs the idea of National Socialism, and his newspaper in the same year, at about the time of the birthday of Adolf Hitler gave him a pledge of heart and of loyalty for the whole German volk  "This shall be a sacred oath to fulfill loyally the tasks which are confronting us in great present. The world will hear and history shall know it; the most glorious dream of German generations throughout the century, `Ein Volk, Ein Reich, Ein Fuehrer' has through the power of the greatest German and the will of the entire volk, become a proud imperishable fact." At the time of the Bund convention in this year, he spoke of his second trip to Germany, gave his word of honor that if Germany had made any objection to the organization he would resign. His statement then made: "You may believe me if we interest ourselves in the politics of this country we are doing the greatest favor to our own homeland", is significant of his feelings. At that same convention he also said with reference to candidates for public office, that if the Bund supports them they must first of all promise to use their influence to keep America out of every European war under all circumstances, and that would be the greatest service that the Bund could do for Germany. These utterances and his other actions, in my judgment, clearly show that his effort was to place Germany and its interests first and those of our country second.
His speech on the aims of the Bund in May 1936 further demonstrates his adherence to the principles of National Socialism. While it redounds with many protestations of his duty to his adopted country, it is obvious that his heart and mind were in the forwarding of purposes for which the Bund clearly was organized and existed. There existed for him only the National Socialistic Germany  the German volk, its fuehrer, and the ideals to which he had given form, "are one  so inseparably one, that an acknowledgment of allegiance to Germandom can today have no other meaning than a profession of adherence to the Third Reich". His belief in the blood theory was there clearly shown  "The proposed racial amalgamation of which we hear so much always reverts to the lowest type * * *. It will not benefit America, should the honest, forthright race-conscious German element be dissolved into a mongrel horde of citizens". "The Bund is American in its structure, and in its field of activity, but German in its thought and in its character * * *. German American VolksBund is inspired with the National Socialist world philosophy", and was clearly against the "world melting pot" idea. His idea of being obligated to America and bound to Germany could not and did not bespeak a true and total allegiance. Both before and after he became a citizen he was irretrievably bound to National Socialism and Germany, to the advancement of German political, racial and economical thought, propaganda and theories in this country. He was opposed to the democratic way of life, to our assimilation of nationals of all countries for their and our betterment, and to the training of youth here to make them better American citizens. With this in mind he could not have taken, and did not take, his oath without a mental reservation. He did not entirely renounce his allegiance and fidelity to the German Reich, and he has not borne true faith and allegiance to the Constitution and laws of this country, and did not intend so to do at the time of his naturalization. Judgment will, therefore, go against him.

William C. Kunz.
This defendant first came to this country in 1928, and with the exception of four months in 1930, when he was in Germany, has continuously resided here. He filed his petition for citizenship on March 26, 1936, and was naturalized August 26, 1937. His wife, a German alien, and his American born child, with his consent, went to Germany in 1941 and have since been there. He sent his child to the Bund youth camp for the larger part of the two summers of 1939 and 1940. He joined the New York unit of the German American Bund in December 1938 or January 1939, and was transferred to the Bronx unit in April 1939, and remained a member until after *417 war was declared by Germany in December 1941. He was present at a meeting in Brooklyn in December 1941, when a dissolution of the Bund was discussed, but he had nothing to do with such dissolution, nor did he issue any orders about it. He subsequently joined a German singing society along with other members of the Bund. He was a subscriber to and also endeavored to promote the interests of the Bund newspaper, both by procuring subscriptions and urging the members of his unit to become such, but he is not sure that he read it. He was a member of the O.D. of the Bronx unit, had a uniform of that organization, and regularly attended its weekly meetings, as well as the monthly meetings of his unit and the officers' meetings of the Bund. He devoted from three to five nights a week to Bund activities, but he says he never heard any leaders talk about National Socialism, which he admits is inconsistent with the principles of our Constitution. He was appointed unit leader in 1941, having been acting unit leader for some time before in 1940. He attended the national convention as a delegate in 1941. He read the Bund Commands that were sent to his unit which included Bund Command 37, the one relating to the Selective Service Act, which he read to the members of his unit. He threw away some of the records of the unit when war broke out. In the fall of 1941 he was convicted in this court of the charge of conspiracy to violate the Selective Training & Service Act of 1940, 50 U.S.C.A. Appendix § 301 et seq., and is now serving his sentence following such conviction. He says that because of that conviction, he does not care to live in this country, as with such he could not make a decent living. Since his wife left, he has been making plans to go back to Germany to see if he could win her back, and has been trying to sell his real estate here. He protests that the object of the Bund was not to alienate the loyalty of Americans of German blood, that he never knew that that was its object or that it stressed allegiance to Germany first, or that it had any anti-American doctrine, and he says that notwithstanding his conviction, he is in favor of the Draft Act because he believes in being prepared. He admits, however, that when interviewed by the United States Attorney, he stated that he would not go to Germany to fight against his wife and child, and at the present time, feels the same way. He denies that he had any mental reservation when he took his oath of allegiance, and believes that he has been loyal to the United States, and then intended and now intends to support the Constitution against all enemies. His participation in the conduct of the Bund, which was intended directly to interfere with the preparation of this country's military effort for whatever might happen (and what might happen was pretty well understood by all our citizens, Bundists included), it seems to me is entirely inconsistent with his statement that he had no mental reservation when he took his oath of fealty to this country. He could not then have renounced all allegiance to his fatherland and so soon after recognize it. Judgment must be granted in favor of the plaintiff in his case.

Herbert Otto Finders.
This defendant, whose wife is an American citizen, filed his petition for naturalization on May 17, 1933, and became a citizen on November 10, 1933. He joined the New Rochelle unit of the Bund in June 1936, and remained a member until September 1940. In a statement which he signed he stated, however, that he had joined in 1933, but now claims that that was a mistake, that there was no unit in New Rochelle at that time. He was a uniformed member of the O. D., paraded in that uniform, also attended at Bund gatherings, and on several occasions, at the Bund camps. He was also a subscriber to the Bund newspaper, and admits that he read the headlines, but says that he did not read the entire paper. He attended as a delegate the 1938, 1939 and 1940 conventions of the Bund. He became unit leader of his unit in 1938, and thereafter attended meetings regularly. He states that he understood the aims of the Bund were to help Germans in the United States, and to weld those of German stock so that they would stick together. He made statements that he was in favor of the Hitler regime, but explained this by saying that he lived in Germany after the first war and experienced the chaos and unemployment which followed it there; that the people were divided into many different parties, and that when Hitler came along, these conditions improved and he must have done some good there. He had listened to speeches of national officials of the Bund, and stated that motion pictures of Germany were shown at meetings of his unit. He was elected the trustee of the United German Societies as a representative of his unit. He admitted that he joined the Bund because *418 it stood for Hitlerism and Germany; but he subsequently got a change of heart and realized that he had been doing something which he should not have done in connection with the Bund; that he was actually engaged in Hitlerism in the eyes of other people. He believed that the aims and purposes of the Bund in 1935 and 1936 were to create better relations between America and Germany; if this was carried too far in later years from national headquarters, he had nothing to do with it, and he got out because he did not agree with certain policies of national headquarters. He realized he was making a mistake and everybody in his neighborhood was condemning the policies of the Bund. He knew while he was a member that the Bund was forwarding the interest of Hitlerism in this country, and people told him that it was Nazi, un-American and a fifth Column here. He continued, however, as a member of the Bund after being so told and until after the 1940 convention, although he states that in 1939 he started to ease his way out. After the war started between Germany and Great Britain, he told one of the witnesses that he thought the sinking of an English ship was wonderful, that England started the war, and that all that Germany wanted to do was to destroy England, that the Nazi form of government was better than the democratic form, that even if the United States entered the war, Germany would win. He, however, denies these statements. He says, and I think the proof bears him out, that since he came here, he has married and has been trying to establish himself here as an American citizen. The statements made by him before the war began cannot be said to be any better or worse than were heard from other American citizens, and can hardly be the basis of an unfavorable judgment against him. His participation in the activities of the New Rochelle unit, which does not seem to have been very active in the Bund affairs, does not impress me as sufficient to justify the cancellation of his citizenship. I think the government has not sustained its burden of proof, and the complaint as to this defendant is, therefore, dismissed.

Konrad Koehler.
This defendant became a member of the Friends of New Germany in June 1934, and continued as a member of that organization and as a sympathizer in the German American Bund until July 1941, when he became a regular member of the Bronx unit, and remained such until it is claimed the Bund was dissolved after Pearl Harbor. He filed his petition for naturalization on February 29, 1940, and became a citizen on December 9, 1940. In his answer he admits that he was a promoter of the Bund newspaper, that in September 1939, he registered for military service in Germany with the German Consul, and had his German passport renewed for five years; that since the outbreak of war between Germany and this country, he stated he would not fight for the United States against Germany or Italy, even if Germany invaded the United States; and while he admits that he has stated he always felt that he would be unwilling to defend the United States against Germany, he now alleges that he did not mean what he said and that he was goaded and provoked to make such a statement by the conduct of the District Attorney. The proof shows that since 1923 he has been employed by the publisher of one or the other of the Bund newspapers, and since June 1935 as bookkeeper for the Deutscher Weckruf und Beobachter until December 1941. He had two shares of preferred stock in the A. V. Publishing Company, which published this official organ of the Bund. Although he says that he was never a member of the O. D., he did wear its uniform at camps and at rallies in Madison Square Garden, and when he marched through the streets of New York. He states, however, that he did this on orders of the officials of the Bund because he was connected with the newspaper. He has visited the Bund camps Siegfried and Nordland on a number of occasions, attended meetings of the unit and heard speeches by the national leaders and others. He also read the Bund newspaper, and particularly the column "Behind the Curtain", which enlightened the people about, and was favorable to, Germany. He would not admit that he read the paper very carefully or other than occasionally, although he was employed on it. While he saw the pamphlet "Das Blut ist Heilig", written by Kunze, at the office where the newspaper was published, he claims never to have read it. He says it was published in the Bund newspaper along with the book "Hitler is Right". He also admits attending at a stand where publications of the newspaper were sold. His newspaper received copies of newspapers published in Germany, among which was Hitler's newspaper "Volkischer Beobachter", *419 and the papers known as Der Stuermer, and Die Angriff. He now claims that he would fight for the United States against Germany on German soil if "I would be able to and fit". But in June 1942 he stated that he would not fight against "my own country" but would fight for the United States "with reservation, non-combatant service". When asked why he was favorable to non-combatant service, he answered "I dont want to fight against my own folks". He claims now that everything he did was to keep his job, although he admits that going to the German Consul to register for military service had nothing to do with that. He owns real estate here which he asserts shows his wish to stay here. He did not hear or see anything un-American in Bund meetings, nor from what he had heard in the testimony upon this trial. It does not appear that this defendant ever made speeches or was very active in the Bund affairs. His associations with the Bund, however, for six years before becoming a citizen during which time he professes never to have seen anything un-American in its conduct or affairs, and his statement since, show his obvious mental attitude toward his fatherland, which must have been present at the time he took his oath of citizenship, and convinces me that he could not and did not take that oath without a mental reservation of partial or complete allegiance to his homeland. Judgment will go for the United States against him.

Henry Von Holt.
This defendant came to this country in September 1936. He is married and his wife is not a citizen. On August 18, 1932, he filed his petition for naturalization and was admitted to citizenship on January 16, 1933. He was a member of the Friends of New Germany from July 1934 and later of the German American Bund until he was expelled in April 1940. His answer admits that he was an active member and supporter of the Bund, and that he was a subscriber and promoter of the Bund newspaper. In a statement made on June 23, 1942, before this action was brought, he stated that he desired to see the United States win the war with Germany, and that he does not think it would be possible to have the same kind of government here as in Germany. When asked if he would be willing to fight for the United States, he said that he would defend the shores here but did not think he would go to Europe to fight; he might fight against the Italians in Europe but not if he could help it; that the only time he would fight would be if the United States were invaded. He feels no loyalty to Hitler and prefers the democratic form of government. If Germany invaded the United States, he would fight against Germany. In 1938, he said, he or his wife sent $2,000, in Rueckwanderer marks to Germany for his mother, and in 1939 he tried to return to Germany to visit her for two or three months but was stopped. The proof shows, however, that he purchased the marks in January 1941, which were to be deposited in a Berlin bank in his and his wife's name. The application for that purchase signed by him states his intention to return to Germany but does not fix the time. He first attended meetings of the Friends of New Germany in Brooklyn in April 1934, being induced to go by a pamphlet which gave notice of a meeting against what, it stated, was the un-American and unconstitutional boycott, at which meeting there were several speakers. He filed application for membership in the Friends of New Germany at that time, but was not admitted until the end of July 1934. He says that the Jewish boycott against German goods had cost him his employment and he gave some instances of where he was unable to get work with people by whom he had formerly been employed. He next attended a meeting in Madison Square Garden on October 6, 1934, celebrating German Day, at which a representative of the Steuben Society, the German Ambassador Luther and a United States army officer spoke, and at that time a play about Lincoln's time was given. He was a subscriber to the Bund newspaper for the last half of 1939. He heard speeches on the subject of National Socialism, but states that their substance was that it was good for Germany and could not be exported. He admits that the Bund was run on the leadership principle for its own purposes. In 1935 he became a member of the O. D. and was its leader later in that same year. He became unit leader in 1937 and remained such until his expulsion on April 25, 1940. He regularly attended meetings of that order once a week, and membership meetings monthly. Many of the national speakers addressed those meetings which were opened by the singing of the Star Spangled Banner and were closed by the singing of the Horst Wessel song or the Deutschland *420 lied, and with the Nazi salute and the Sieg Heil. His unit celebrated Hitler's birthday in 1939, and he introduced the speakers, all national officers. It also celebrated Memorial Day in 1939, which was in honor of those who died in the Beer Hall Putsch. He was a delegate from the Bronx unit to the conventions in 1937, 1938 and 1939. At the 1938 convention, he is recorded as having said: "I compare the American politics of today with a pig sty. You cannot clean a pig sty all at once. You cannot go into one with patent leather shoes and a dress suit without getting dirty. We will have to drive the pigs out first, and if new ones come in we shall have to sweep them out again"; a statement which has a familiar American ring to it and certainly no worse than we have heard said in political campaigns and otherwise upon the same subject. And at the same convention when the question of whether the salute at Bund meetings should be changed from the Nazi form, he is recorded as having said: "We live according to the leadership principle. I should like to suggest that the Bund leader be asked to give his suggestion". I can see no harm in either of these statements. There was nothing un-American about them and he did not violate any obligations he had to this country. He visited the camps frequently, and wore his O. D. uniform. He attended meetings of the Winterscheid school and received a certificate of graduation. He opened a school for children and for prospective citizens, of which his wife was a member. He was usually on the platform at various gatherings, and it is perfectly obvious that he had his say whenever occasion offered. He urged the members to support the newspapers, and sometimes took subscriptions to headquarters. He taught his members to read the newspaper as it was the only way the meetings could be advertised. He was expelled from the unit in April 1940 because of differences which he had with the then national leader regarding the payment of $100 a week to a Bund lawyer and because of the fact that he had received the Bund Command that the constitution was no longer effective and he did not receive a document in place of it. He said that he finally received one in German, but it did not say that the Constitution of the United States must be upheld and he did not approve of it. At a meeting in Astoria, when the Bund leader stated that the lawyer was keeping many of them out of jail, he jumped up and said that when a lawyer was keeping him out of jail he wanted to know why. He was then requested to resign and he attempted to do so. His members objected, and the next morning he received a telegram from headquarters saying that he was expelled both as a member and as a unit leader. He frequently stated he would fight for the United States against the Axis, but would not fight outside of the United States, if he could help it, but that if he was drafted and sent over he would have to fight. He is now willing to fight for the United States anywhere. It was testified to by his former landlord in an altercation had between them in reference to a $2. deposit to cover the return of apartment keys, that Von Holt said "I will spit on the American flag". Von Holt denies this and says that some dirty language was used by his landlord, and that because the landlord was hard of hearing and the witness did not want to argue with him, he walked away from him. I am inclined to credit Von Holt's version of this occurrence. I can see no reason, from what the landlord testified to, why Von Holt should have said any such a thing; it seems entirely foreign to the discussion then had. It is perfectly obvious to me that this defendant was what might be called a fighting member of the German American Bund, and intensely resented any conduct which he deemed detrimental to Germany, and acted accordingly. In fact, he was quite frank about it.
I believe that he was quite truthful upon the witness stand. But his admissions, to which reference has been made, coupled with the other testimony showing his activities in the Bund, justify a judgment against him.

Leo Cyler.
This defendant filed his petition for naturalization on January 16, 1931, and was admitted to citizenship on June 1, 1931. He joined the Friends of New Germany in the latter part of 1935 and ceased his membership in the Bund in October or November 1939. He came to this country in 1923 having previously served in the German artillery in the last war. The proof shows a continuous employment here in various occupations. In 1939 he purchased $200. in Rueckwanderer marks, stating that the same were for his sister in Germany, who was crippled and in need, and the application which he then signed *421 states that he intended to transfer his domicile to Germany where he expected to work as a mechanic, but that he has not yet determined when he will make the trip. He insists, however, that he never stated he intended to return for permanent residence, and that he never had any such intention. He admits that before the war broke out in Europe, he had in mind making such a trip, but since then he has decided to stay here. The first meeting he attended of the Friends of New Germany was in July 1934. Later in the same year he went on a sail up the Hudson River with that organization. He first joined the Nassau County unit, and later became a member of the O. D. about a year afterwards and had and wore his uniform on occasions. Although he had heard national officers of the Bund speak, he says he never heard them say that National Socialism should be adopted in the United States. He subscribed to the Bund newspaper, but found nothing interesting in it. He became a unit leader in 1936 when the then unit leader left for the Olympic games in Berlin. He remained such until 1937, and during the same period was also the O. D. leader. A unit was organized in Rockland County in 1937, in which this defendant and the defendant Hoeflich, his brother-in-law, assisted. He became the first unit leader by appointment of Fritz Kuhn, and was succeeded as such by his brother-in-law. He attended the national convention in 1939 as a delegate from Rockland County. It was shown that the highest number of members which the unit ever had was eighteen, and for a long time consisted of from five to six, and that it was organized to fight Communism. Many of their meetings were held in a public restaurant in Bardonia, a small hamlet in Rockland County, and in this defendant's home. It is not shown what was discussed at their meetings except possibly their opposition to Communism. Defendant denies that anything was done in the county against the United States, or to help National Socialism in this country. He says that most of their meetings were entirely social affairs. It was shown by some witnesses, two of whom were French, that the defendant in 1937 had stated that he was being paid for telling people not to buy from the Jews, and that he said that Germany did not lose the first war, that it would whip France the next time, and upon being told that the United States would come to the aid of France said once France was down the United States would be a pushover. It was also shown that he had stated that the German people were all right with Hitler, that everything was going smoothly over there, and he was giving lots of work to his people. Disparaging remarks about our President in 1937 were also proven, as well as laudatory statements about Hitler. All of these the defendant denied. The defendant admits that he told the United States Attorney in 1942 that he would not fight Germany on German soil, but after he had thought it over, he came to the conclusion that he would have to fight anyone and anywhere for the American flag and for this country wherever he was sent, and he endeavored to correct what he had previously said in his answer in this proceeding. He now testifies that his statement to the United States Attorney was a mistake, that he is sorry about it, that he has always been proud of his citizenship, and always will be loyal to this country, and would do anything to keep his citizenship papers. He called to the stand a number of witnesses, residents of New City, which is a small village where he lives, and of the surrounding community, among whom was a Past Commander of the American Legion and a member of the Citizenship Committee of that organization at the time Cyler and the defendant Hoeflich received their citizenship papers, a real estate dealer in Nyack with whom he had been doing business, two former officials of the Town of Clarkstown, in which the defendant resides, all of whom testified to the good character of the defendant and his reputation for loyalty in the community. I was impressed by their testimony as to this defendant's citizenship. His fifteen year old daughter, who at present is attending public school in Rockland County, testified that she had been taught by her father and mother always to be a good citizen, and loyal to this country, and that she had never heard anything un-American in the home; she understood German, but could not speak it very well, and said that her mother and father usually spoke American in their home. I think that the government has failed to prove by the greater weight of evidence that this defendant's citizenship papers should be cancelled, and the complaint in his case is, therefore, dismissed.

Herman Jack Hoeflich.
This defendant is the brother-in-law of the defendant Cyler. He first came *422 to this country in 1923, having previously served in the German Infantry in the last war, returned to Germany for ten days and has since been here. He has been a resident of New City, Rockland County, since 1929. He filed his petition for naturalization on February 27, 1931, and was naturalized on June 1, 1931, at the same time as Cyler. He first attended a rally of the German American Bund in Union City, New Jersey, in March or April 1937, at which Russell Dunn inveighed against Communism, and at which time he became a member. He helped organize the Rockland County unit in June or July 1937, and from then on was affiliated with that unit. He signed his application subscribing to the leadership principle, and gave as reference his people in Germany who were not members of the Nazi party. He says that there was an O. D. in Rockland County, and that he never was a member of it, although he admits that he had and wore its uniform. He succeeded Cyler as unit leader. Some of the national officials spoke at meetings in the county, mostly about Communism. He admits speaking against the boycott. He only attended one meeting of unit leaders in New York City. He was a subscriber to the Bund newspaper and received it even after his subscription expired, and he urged his members to subscribe. This paper was sent to him for distribution among the members of his unit until 1939, when the unit was closed up. The meetings of the unit were conducted in English. The unit consisted of from six to eighteen members, three or four of which were German born and the rest Americans of German descent. He attended the 1938 national convention as a delegate appointed by himself, and was also at the dinner following the 1937 convention. He had a bungalow at Camp Nordland built in 1937 which he sold in 1938, when he intended to leave the Bund. It was planned by his unit to build a recreation center in Rockland County, and the foundation of a building thereon was started in 1938 but never finished. It further appeared that after this defendant returned from the first world war to his home in Germany, he found himself in the midst of a communistic revolution, in which townspeople, including police officers, were killed. He says he faced a firing squad because he refused to fight for Communism but was rescued by a Communist who had served with him in the trenches. He has since tried to teach the dangers of Communism and to oppose it. He says that shortly after he came here and in 1924 he endeavored to enlist in the United States Army at Governors Island, and was rejected because he was married. He also testified that after this country entered the present war, he went to New York to enlist, and while standing in the line at the recruiting station, someone asked him how old he was, and upon stating that he was forty-eight, he was told that he did not have a chance, that Dempsey, who was forty-four, had been rejected. He had told this to the United States Attorney when he was interviewed prior to this action. He states he is willing to fight any nation that is an enemy to this country, and any place in the world, that that is his feeling toward this country, which is the only one to which he has ever sworn allegiance. Many of the same witnesses who testified as to statements made by the defendant Cyler also testified to statements of this defendant, to the effect, in substance, that he would be glad to fight for Germany, that we should have National Socialism here, that the Bund was behind such a philosophy, and that he made disparaging remarks about the President, all of which he denies. He invited the Legion Post to come to his meetings so that they might get acquainted with what the unit was doing. This defendant also produced the same witnesses as did Cyler with reference to his reputation in the community as a citizen, and as to his loyalty. I do not think that the plaintiff has proven by the greater weight of the evidence a case against this defendant. At the best, all that has been proved was his membership and activity in the Bund. He is not shown to have done anything which would justify a finding that at the time he took his oath of citizenship he had any mental reservation as to renunciation of allegiance to the German Reich, or as to his support and defense of our Constitution and laws. Judgment will, therefore, go in favor of this defendant dismissing the complaint.

William Heller.
This defendant has resided in Poughkeepsie since he came to this country in 1923. He had served in the armed forces of Germany for two years, during the last war, and now has two brothers in the German army. He filed his petition for naturalization on April 12, 1929, and became a citizen on November 9, 1929. *423 He did not join the Friends of New Germany until May 1934, and remained a member of the Bund until August 15, 1940, although he had resigned in 1938 and continued on at the request of Fritz Kuhn until someone else could be found to take his place. He has been a cook for the last twelve years, most of the time as an employee of the State Hospital for Insane in Poughkeepsie. He became leader of the Poughkeepsie unit in 1936, and continued as such until it was disbanded in 1940. He was a member of the O. D. which was a very small group in his unit and which had no separate meetings but met with the other members. National speakers addressed their meetings from time to time, largely upon the subject of German unity. The discussions at meetings were usually upon the subject of their next entertainment and their financial affairs. He subscribed to the Bund newspaper from the beginning of his membership and read it. He believes that all of his activities from and after the date of his admission to citizenship were consistent with his oath. It was proven by the testimony of two privates in the United States Army that in 1941 they discussed the Bund with the defendant on several occasions, and that the defendant said that after this war this country would probably go into a revolution with the Communists taking control of the government and he believed the people would set up some form of National Socialism; that he favored that form, as a democracy did not function as efficiently. He also said that in the event of war, he would not fight for the United States against Germany even if this country was invaded, and in the course of his conversation, he referred to the President in a contemptuous manner, both before and after Pearl Harbor. He also stated that the Bund was against the government of the United States because it was a democracy, and although the Constitution of the organization required otherwise, it was well understood by the active members; that a revolution would take place in this country, and that at the proper time the Bund would seize the whole of the government; that Hitler was the greatest man that had ever lived, and probably the most brilliant. With reference to Pearl Harbor, he said it was ridiculous that the people should take the attitude that Japan had committed a sneaky attack; that Japan was completely justified because of the treatment of her by the United States, which left no alternative, and the entire fault rested upon our ruler. He said that Germany would win the war in Europe eventually, and would later subdue the United States economically but he could not envision an actual war between the two. These statements were not contradicted by the defendant, although he was called as a witness in his own behalf after they had been testified to. It was shown that the meetings of the Bund took place in the Germania Building, owned and occupied by the Germania Society, which had functioned in Poughkeepsie for many, many years. There were never more than twenty members, and the usual discussions at the meetings were of social affairs which they held from time to time and at which outsiders were welcome. The defendant did not attend national meetings nor did he go to any convention. Since the war broke out between this country and Germany, he has concluded that he would not want to fight against Germany because he has two brothers in the war, but before that he would have fought against Germany if called upon. He finally said that he would fight against Germany in case of an invasion and against her on German soil, if he had to; that he had changed his feelings upon the subject when he filed his answer in this case. Many of the employees at the State Hospital where he worked testified as to their associations with him; that they had never heard him make any statements against the United States, nor had they known him to do anything of the kind; that they had complete access to his rooms and they never saw any German propaganda or the swastika in the same; that they had never discussed with him his feelings toward the United States or any other country, and they had no knowledge of his political inclinations. I think the government has proven that this man had never alienated from his mind his loyalty to Germany and that he had a mental reservation as to it when he took his oath. Judgment should go against him.

Ernst Sotzek.
This defendant came to this country in 1928, filed his petition for naturalization on September 20, 1935, and was naturalized on March 2, 1936. He joined the German American Bund in the fall of 1936, and remained a member until May 28, 1940, when he was expelled "by reason of undisciplined conduct among your own volkdom". *424 His parents, four brothers, two sisters live in Germany, and two of his brothers are members of the Nazi Party. He is a skilled and efficient toolmaker, and for some time before the commencement of this action was employed in defense work. He signed the usual application for membership while attending a celebration at Camp Siegfried, giving as one of his references one of his brothers in Germany who was a member of the Nazi Party. He attended meetings at which the leadership principle was discussed, and in the late summer of 1937 became a uniformed member of the O. D., and later its leader. Before joining the Bund, he had attended meetings at Madison Square Garden, protesting against the boycott. He also attended membership and O. D. meetings regularly, and at some of them national leaders spoke, including Kuhn and others, the former of whom spoke about the fight against Samuel Untermyer, Dickstein and Rabbi Wise, who he said were fighting the Bund and supporting the boycott. He succeeded Hans Meyer as O. D. leader of the New York unit, being appointed as such by Wheeler Hill, and before his appointment had acted as substitute leader when Meyer was absent. At those meetings he was in charge of drilling and gave orders both as to that and the change of flags. Strange as it may seem, he says that he never heard National Socialism discussed by any of the speakers, nor did they talk about the Nazi Party. He was most indefinite as to the dates which were celebrated in the unit except that he admitted that they did celebrate January 30th, the date of the founding of the Third Reich, the Beer Hall Putsch and the death of Horst Wessel, which he admitted no American organization would celebrate. He contributed $25. to the purchase of the mortgage on Camp Siegfried. After he was expelled from the German American Bund in 1940, he joined the Kyffhaeuser Bund, which was dissolved after Pearl Harbor, and through which money was collected and sent for the relief of German war prisoners in Canada and Jamaica. The Kyffhaeuser Bund was composed of veterans of the first war, and this defendant helped pack bundles sent out by them. It was testified to by one of the witnesses who had worked with him, a Pole, that at about the time of Pearl Harbor, the witness had stated to this defendant that it was a pity that the assassination and killing of innocent people was taking place over there, and Sotzek replied that he thought Hitler was doing a wonderful job, that he was cleaning out all the Jews, and when asked why he did not go back and fight for Hitler, he said that he could do more good for him over here than over there. Two other coemployees testified that after Pearl Harbor, a collection was taken up in the plant where they were working, for the purchase of an American flag, and when Sotzek was asked to contribute a dime, he said that he would if they would hang it up in the toilet. Another witness, the building superintendent in which the defendant lived, stated that he had seen a picture of Hitler in the defendant's living room and that in a conversation he stated that Hitler was a Socialist and his government was a Socialist government, that Socialism was good for the workers, and that Hitler was putting the brakes on manufacturers and keeping the profit down to 10%. Another witness of English descent testified that he had a conversation with Sotzek at the time he was naturalized, at which time the witness said to the defendant that now that he was an American citizen he could forget all about that fellow on the other side with the moustache, and Sotzek just smiled and replied: "Well, I am an American, but don't forget I am a German too. I am still a German." When called in his own behalf, the defendant denied that he had done anything against the government of the United States or against the laws of this government, and said he had joined the Bund for social reasons so that he could go out and meet fellows for card games. He did not study the principles of National Socialism, and nobody ever lectured to him on the subject, or did he lecture about it. He did subscribe to the Bund newspaper and received it for about a year, and on occasions read it, and might have read some articles about National Socialism. He is rather indefinite as to whether he ever heard occasional references to Adolf Hitler at meetings of the Bund and what he had done in Germany, but he did not bother to stop to think whether it was true, and made no attempt to find out. He admitted that he was an active Bund member and had done much for it. He realized he says that there was something wrong, and he got into plenty of arguments with the leaders about it and stopped paying dues. He says that he had left the Bund some time before he was expelled. He says that the testimony about what he had said of the American flag was not true. He admits that he had *425 a conversation upon the subject, at which someone suggested that the flag should be hung up in the shop, and he was opposed to it because if it was put over the machines where all the oil and dust flew around, it would not be a proper place, and he said it would be just about as good a place if they hung it in the toilet. He suggested that the flag should be hung at the entrance of the office or outside, and he contributed willingly to the flag. He denied flatly the charges made in the complaint as to the character of the Bund and its aims and purposes, or that he had any mental reservation when he took his citizenship oath, or that he had violated it in any way. He is now opposed to the Hitler government since it started its persecution of religious minorities, and now as a citizen he would like to fight for this country in this war. He believes that the principles of the German government and this government conflict, and he favors our form. He now says he would do anything to defend his American citizenship. He would, however, like to see a negotiated peace as he thinks it would be better for everybody. He also produced witnesses, fellow-workers with him in defense work and in his previous employment, to whom he had stated that he wanted to hold on to his citizenship, that it was quite valuable to him and that he was proud of the fact that he was a citizen; that he seemed to think that the cause of his entire trouble was the present government of Germany, and he certainly did not favor it. Two of these witnesses were Jewish, and in addition to testifying to his conduct in the shop, they said that his work was perfect, and that they did not recall one instance when his work had been rejected. His employers praised him highly as an efficient workman, and stated that he has in his work made suggestions which would speed up the work, and which, when put into practice, did so result. The work in which his employer was engaged was 100% war work; but this defendant did not work directly on such work, he was a toolmaker. Notwithstanding the fact that his employers had been advised by the Army Intelligence that the defendant had been discharged by a previous employer because of his Bund connections, he was kept on because of his efficient ability and work, and the employer felt justified in keeping him and so told the officer of the Army Intelligence. The testimony given by these witnesses fellow-workers would lead me to believe that the flag incident referred to above was distorted. I doubt very much if Sotzek, after Pearl Harbor, would have dared to make such a statement in the presence of American workmen. Notwithstanding this, however, I feel that the government has sustained its case against him, and there should be judgment accordingly.

Gotthilf Faigle.
This defendant came to this country in 1923, returned to Germany in 1925, came back in January, 1927, and since then he has lived in Yonkers. He is married and has a daughter. He is a gardener, and filed his petition for naturalization on June 5, 1933, and was naturalized on January 26, 1934. He became a member of the Friends of New Germany in 1935, and remained such and of the German American Bund until the latter part of 1940. His answer admits that since the outbreak of the war between Germany and the United States, he stated that he did not want to see Germany lose the war. He signed an application on March 8, 1941, for the purchase of $500 of Rueckwanderer marks, in which is the statement that he intends to transfer his domicile to Germany, but he says that the money was sent to his mother, although apparently it was deposited in a Berlin bank in the name of the defendant and his wife. After he became a member he heard Winterscheid speak, and criticized him as the lousiest speaker against the United States, and he spoke mostly of the boycott and urged that they should not buy from Jewish stores. Meetings of the unit in which he was a member were held in the Polish Community Center in Yonkers. He did not stop dealing or associating with Jews after Winterscheid's speech, and has dealt with them while he was in the Bund. He had an O.D. uniform in 1936, having joined that order at the same time that he became a member. He heard Bund officials speak, one of them urging that the German people should stick together and be good Americans and help to bring Americans to a closer understanding with Germany, which likes to live in peace with the United States. He was a subscriber to the Bund newspaper and read it. He will not say that it advocated National Socialism in the United States. He says that he was social unit leader in 1938 and took the office for social affairs only. He got out of the Bund because Markmann came up to a meeting from New York and told eight or ten of them who came together that the Yonkers group was lousy, that if they could not do better they had *426 better give everything up, whereupon defendant claims that he said he never was interested to work 100% for the Bund, only in social affairs, and if it was that way, he would not have anything more to do with it. This was early in 1939. They had a few meetings after that and finally closed up in the summer of 1939. He was unit leader for about a year. He signed the statement for the investigator of the Dies Committee on July 8, 1941, which he says he did not read, in which, after relating his membership in the Bund, he stated that he continued as such member until the latter part of 1940. He says that in his mind America comes first, that he would be willing to fight against Germany for America if he has to; that he loves this country and is willing to fight to protect it. The F.B.I. also visited him and found nothing subversive. He was interviewed prior to the beginning of this action by the United States Attorney, and apparently said nothing against himself because no part of that statement was used upon the trial. He states that he is sorry that he was in the O.D., that he ever carried the swastika, and that it was a mistake that he joined the Bund. I do not think the government has proven by the greater weight of the evidence that this defendant should lose his citizenship, and the complaint against him is, therefore, dismissed.

Richard Schmidt.
This defendant, sixty-three years of age, served as chief engineer of the German Navy in the last war, and was decorated with the Iron Cross. After he arrived in the United States in 1925 he received a further decoration of the Front Cross from the German Consul here. He received from the German government a pension of from $62 to $65 a month from 1920 until a short time after he became a citizen. He worked here for one company for seventeen years until he was discharged on December 17, 1942, at the request of the government. He purchased his own home in Poughkeepsie in 1929 before he became a citizen. He filed his petition for citizenship on April 7, 1932, and was admitted on July 9, 1932. He became a member of the Friends of New Germany in 1934, joining the Poughkeepsie unit, and at the first meeting he was appointed leader of the O.D. After the name was changed to the German American Bund he was treasurer of the unit. His son Edward had joined two to four weeks before he did, and his other son Otto became a member of the German American Bund in New York City in 1936 or 1937. The O.D. ceased to exist in the Poughkeepsie unit at the end of 1938. His son subscribed to the Bund newspaper and he and this defendant paid for the same alternately. Both had access to it. He attended meetings regularly and continued his membership until December 12, 1941, just after Pearl Harbor when he renounced it. He attended the 1938 national convention. Many of the national leaders at times addressed the Poughkeepsie unit. He attended officers' meetings in New York every three or four months when notified by national headquarters. He ceased his activity in the O.D. in 1935 because of illhealth and because he did not like it  too much detail work to be done, and too many orders given. In September 1940 he sent some of his records to national headquarters and burned the rest, consisting largely of membership records. He had an uneasy feeling about them and he smelled a rat. The unit received Bund Commands from time to time and followed them so far as they saw fit. They were read to the members. He told the postmaster to take his name off the mailing list because after an investigation he thought the Bund was somewhat un-American and he was getting uneasy. After Pearl Harbor he says he was mad as a wet hen because he had been fool enough to give the Bund any money; that his home was investigated by the F.B.I., in 1942, and Nazi literature, calendars and song books and a picture of Adolf Hitler were found in his house. He says some of the material found was un-American, that he knew it was there, and had told his son Edward, in whose room it was found, to clean it out. He assisted the F.B.I. in making a complete search of his house at that time. When he came here he brought his wife and two sons with him and left no property behind him and came here for good. He says that when he became a citizen he knew he would lose his pension and he did. He did not regard his oath of allegiance as temporary. It was permanent and he made no reservations as to anyone and it still holds good. He says that he told the United States Attorney's office that he would fight for the United States. He gives as his reason for joining the Bund in 1934 was so that it would make it easy for his son, whose boss had formed the Poughkeepsie unit and had forced the son to join. *427 His son told him the Bund could not be had from what he had heard, and that it would help him with his boss if he, the defendant would also join. He says that he does not believe in the leadership principle, that he is not anti-semitic in any way, and he does not believe in the superiority of the German race or of the German blood. But he does believe that we are all children of God, and if He created different races, then He would have different reasons of his own for that which we cannot look through. He had never heard of Hitler before he came to this country, he had heard that there was a National Socialist movement prevalent, but did not know what it was. He stated that he wanted to see America win this war, that he would be willing to fight for the United States even against Germany. His two sons were drafted in the service of the United States and his oldest son Edward died in October while in the service, was buried with full military honors, and the pallbearers were members of the American Legion of the Poughkeepsie Post. His son Otto is still in the United Sates Army. He frankly admitted that he had not lost his pension forever, and that it would be paid to him again if he acquired German nationality. He did not intend ever to go back unless he became old and feeble and could not support himself any longer, and in order not to go to the poorhouse and be a burden to this country, he might go back and have his pension restored, but that would be the last thing that he would do. He did not want to do that. He had so told the United States Attorney. In 1940 or 1941 he bought $350. Rueckwanderer marks so that he could buy his steamship ticket back in case he could not live here any more. His son Edward also purchased them. He cannot say why he sent the marks over to Germany. He insists that he never intended to renounce his citizenship in the United States. This defendant has not shown to have done or said anything which would justify the cancellation of his citizenship, unless perhaps it was his joining the German American Bund. But even in his activities in that organization, while perhaps he might be said to have at times done things which an American would not do, yet judging his actions, as I think I should, as having occurred in peace time, I can see no reason to find that he violated his oath of citizenship in any way or that he had a mental reservation when he took it. I was impressed with his frankness when he was called as a witness by the government. The complaint will be dismissed as to him.

Werner Ulrich.
This defendant has been in this country since he came here in 1929. He filed his petition for naturalization on March 20, 1940, and was naturalized August 8, 1940. Six years before he had joined the New York unit of the Friends of New Germany in 1934 and remained a member during that year, although he was not active. He was not active in the years 1935 and 1936. He went into the German American Bund in January 1937 and continued there until September 1940, after he was naturalized. He says that his sole reason for joining either organization was to make a living; that he was a member of a German theatre organization who thought that by the aid of the Friends of New Germany and the German American Bund they could be helped in their livelihood by giving German plays for one or the other of the organizations, and by their assistance in selling tickets, and this defendant was picked by that organization to be a member of the two of them, and that is why he became such. He did not subscribe to the Bund newspaper, but saw it from time to time when someone else would bring it to the theatre or where he was. In a letter submitted as his answer in this action, he states that he is willing to take up arms, but that he is physically unacceptable to the armed forces as a volunteer; that since his arrival in the United States he has supported our Constitution and laws and has been helping in the war effort to the best of his ability, by buying defense stamps and donating to such drives as were conducted; that he would rather starve here than go back to Germany where he would have been able to obtain a job in the field in which he started as a youth. He states in that letter that he told the Assistant United States Attorney that he hoped for a negotiated peace and still does, which means a satisfactory conclusion of war and not a totalitarian war. He joined the O.D. in 1937 and attended some of their ceremonies here and in the camps in uniform. His unit celebrated German holidays as they came. He was cultural warden in his unit and attended the 1938 and 1940 conventions and also the banquet at the close of the 1937 convention. Until he was naturalized he was not a full-fledged *428 member of the Bund but only a member of the Prospective Citizens League, although he attended meetings and paid dues as did other members. He testified that he had not seen or heard anything while a member of the Bund that prevented him from taking a true oath of allegiance to the United States, and there was nothing that he had heard in the Bund which in his opinion was opposed to the form of government of the United States. It was shown that he attended the Winterscheid school and that he had said with reference to the pamphlet describing the aims and purposes of the Bund that it was propaganda to create the impression that the Bund was within the law; that the pamphlet was written so as not to incriminate the Bund in any way; that the main idea of the Bund was not exactly as the pamphlet stated. It was shown that he was active in the dramatic group of the New York unit. He said in his own behalf that his feelings are for America and that he has felt that way since 1930; that he is loyal to the United States and has remained so since he first took out his citizenship papers; he is in favor of a democratic government and could not stand any despotism like Hitler's; that he would fight against Germany, but as to fighting in Germany he would like to fight elsewhere, but if he were sent in our army, he would fight over there. He produced a number of witnesses, many of whom were members of his theatrical group, who testified to his loyalty to this country and that they had never heard him make any statements in favor of the Nazi government; in fact, they had never heard him discuss Hitler or his government. On the contrary, they say that he believes in our system of government as a good one, that he chose this country of his own accord and was glad he had made the choice. At the 1940 national convention which he attended about three weeks after he became a citizen, he prepared some notes for use by Klapprott, one of the national officers and a speaker at that convention. He felt that the Bund members had not been sufficiently informed as to the purposes of the Bund, that some had ideas that were definitely un-American, and these people were saying un-American things which the defendant said he did not believe in that he felt that the matter should be more fully developed for the education of the Bund ideas. These notes were introduced in evidence. They are significant as to what was running through this defendant's mind so soon after he took his oath of allegiance. In those notes, he suggested that Klapprott, who was in charge of education and culture, should stress instruction for officers and Bund members in Bund affairs; that that instruction should deal with the racial question from A to Z, the German and American national and social policies with National Socialism and with the German world philosophy; a psychological education for the bearers of the highest rank to become Fuehrers; there should also be consideration for the cultural attitudes of races and the preservation of German culture, in early and present day racial questions, the science and description of races and their characteristics, and as to the physical, cultural and economic determinations as it affects the races. This defendant was active in the Bund at the time he took his oath of allegiance. Even a short time after he was insisting that the principles of the National Socialism, of blood and of race, and of leadership should be expounded and taught more fully, not only to the leaders but also to the members. These were not American things and they did not help our American way of life, but to the contrary. I think his citizenship should be cancelled and judgment will go accordingly.

Martin Heinrich.
This defendant has been here since 1923, has two children born in the United States, one aged eleven and the other fourteen. He was naturalized on April 16, 1925. He joined the Friends of New Germany in 1934, nine years later, and continued in that organization and later in the German American Bund until November 1941. He was a subscriber to the Bund newspaper when he joined, and continued as such until July 17, 1941, bought it at times thereafter, and read it and also other newspapers received from Germany. He solicited advertisements for the Bund paper, and also worked for it in wrapping up newspapers for mailing. He was also a uniformed member of the O.D. and was a regular attendant at meetings and also visited the two camps. His children attended Camp Nordland for three or four weeks one school vacation. He became the O.D. leader of the New York unit in July 1940, and continued as such until he left the Bund. He attended the Winterscheid school in 1937. His wife was a sympathizer in the organization in 1938 and 1939. *429 He attended the national conventions in 1936, 1938 and 1939. He admits that National Socialism was talked of in the Bund and that speeches were made upon the subject; he states that that philosophy was discussed as being good for Germany. He also read about it in the newspapers. The Bund admired what Hitler was doing for the German people, and celebrated his birthday on numerous occasions. The defendant heard discussions on the so-called blood philosophy, but upon the theory that the Germans who did not become naturalized would always be Germans. When his home was searched with his consent by the F.B.I., many German documents, pamphlets, songs and German propaganda were found in it, some of which he denied having there, but which were amply proven to have been there. There were other clippings in his home, which were not removed at the time, and among them were some which, if anything, were pro-American, some of them having been cut out by his son. It further appeared that his children were brought up in this country, attended public and parochial schools here; that defendant had been interviewed several times by the Assistant United States Attorney, and had testified before the Grand Jury. Nothing, however, was introduced from these interviews or testimony which would in any way reflect against him. He testified that if he were asked to fight for the United States he would. Other than his membership and activity in the Bund, nothing is shown which he has said or done which would in any way justify a finding that at the time he took his oath in 1925 he had any mental reservation as to allegiance to this country or otherwise. The government has failed to prove that this defendant's oath was in any way fraudulently taken, and the complaint against him must be dismissed.

Urban Kugler.
This defendant first came here in 1913. He returned to Germany and came back in 1922, and filed his first citizenship paper in May 1922. He was naturalized on June 11, 1928. He joined the New York unit of the German American Bund in March or April, 1939, and remained a member until the Bund closed and during that period was also a subscriber to the Bund newspaper which he continued to receive until Pearl Harbor. He does not remember filling out an application to join and gave no reference. He says he does not know if the Bund operated on the leadership principle, or what that means. He seldom heard speakers because he was not able to attend meetings before ten o'clock in the evening by reason of his employment. He was always late, but in time to partake of the beer. He was a member of the O.D. from the time he joined the Bund, but attended its meetings about once a month, although it met weekly. He had no uniform and took no part in the drills or training. He had a tent at Camp Nordland in 1939 and 1940. He heard Kunze speak at Camp Nordland in 1939 and 1940, on the subject of keeping America out of the war. When he visited the camp, he took his daughter with him, and in 1939 she spent two weeks there as a member of the Youth Group. Like others, when in attendance at meetings he used the Nazi salute and the Sieg Heil. He read the newspaper, but read nothing, so he says, about National Socialism. He did read of celebrations of Hitler's birthday. He had attended meetings and was also at the camps before becoming a member, and probably subscribed to the Bund newspaper as early as 1936. He now says that if he would be in the army he would fight for the United States against Germany on German soil, although before Pearl Harbor he had told someone that the only time he would fight would be if America was invaded; he says that it is possible that he might have felt that way because it was taught in the German American Bund. He does not know who taught that but he had read many articles in the newspapers in reference to keeping America out of the war. A picture was shown of his entire family standing beneath the American and swastika flags, taken in 1937, at which time he had the bungalow near or in Camp Nordland. He did not consider that was un-American because at the time Germany and America were friendly, and he was not then a member of the Bund. He states he was in favor of the Draft Act as an American citizen, and he had read that Kunze had asked the President to veto it, but that was what someone else said. Before the war he testified the German people were as good friends to him as were the American people; that he never felt that once a German always a German, or that blood is stronger than a mere piece of paper. His citizenship paper to him is an honorable one and when he became a citizen, he had no thought of war or that one day he would have to fight against Germany, and even if he had, he would still have become a citizen. His wife is an American *430 citizen by naturalization, and he has one child. Aside from the membership of this defendant in the Bund, in which he is not shown to have engaged in any particular un-American activity, and which membership, in any event, took place ten years after he became naturalized, I cannot see that the government has produced any evidence of a mental reservation or a fraudulent oath. The complaint as to him must be dismissed.

Franz Xaver Schneller.
This defendant served in the German Infantry from practically the beginning to the end of the last war, and was decorated with the Iron Cross and the Bavarian Cross. He still has five sisters and three brothers living in Germany. He came here in 1923, returned to Germany in 1930, for about six months, and again in 1936, for four months. His wife, an alien, is now interned at Ellis Island. He joined the White Plains unit of the German American Bund in May 1937, and although he admits subscribing to the Bund newspaper, his best recollection is that he did not read it. He resigned from the Bund April 1, 1939, filed his petition for citizenship November 21, 1939, and was naturalized April 14, 1941. He testified before the Grand Jury in June 1942 that he resigned from the Bund as he intended to join the German organization. After resigning as a member he continued as a sympathizer of the Bund, his application in that respect stating that he proclaimed himself a promoter of the American German Volksbund, the aims and purposes of which were known to him, and he pledged his best efforts toward their support, stating that he was of Aryan descent and not of Jewish or colored racial mixture. He remained a sympathizer from then on until after he became a citizen. On August 15, 1939, he purchased Rueckwanderer marks, his application being for $1500 worth, stating that he desired to reimmigrate in September, and he took passage for Germany on the "Bremen" for himself and wife, but did not go. He was not sure whether he wanted to go to Germany permanently; it would depend on how he liked it there. About the same time, the Von Hindenburg Cross was conferred upon him by the German Consul in New York, for his service in the last war. He thinks he made a statement before the Grand Jury that he intended to live in Germany permanently when he purchased the marks, and to transfer his assets there, and at that time he registered with the German Consul; that was after the war had broken out in Europe. Before he became a citizen he naturally believed in the National Socialistic form of government, that the Nazi Party was all right, and he admitted that he did so believe up to the time he became a citizen, and he then claims that he forgot it. After he became a citizen, however, he admitted that he had stated to several people that he wanted Germany to win the war against the United States, but at the time of the trial he did not exactly feel that way. He frankly admitted that he wanted to see Germany win because of what Germany went through the last war and so that it would not happen again; and he also admitted that that thought was not right, that as an American citizen, his first thought should be American. Notwithstanding these admissions, he now states that he would fight in the United States army against Germany. He knows that National Socialism is a one party system, contemplates leadership by one man, is based on the blood theory of the Aryan race, none of which is consistent with the Constitution of the United States. I cannot reconcile this defendant's beliefs up to the time of his naturalization, and his statements thereafter with a whole-hearted taking of the oath, nor with his statement that he took it without any mental reservation. It is clearly shown to my satisfaction that it was fraudulently taken. Judgment will go for the plaintiff.

Paul August Rausch.
This defendant was in the German army in the last war and received the Iron Cross, Second Class, and a silver medal for his service. He petitioned for naturalization on October 13, 1932, and became a citizen on January 23, 1933. He joined the Bronx unit of the German American Bund in September 1938, and remained a member until the summer of 1940, during all of which time he was a subscriber to the Bund newspaper. He has a mother, brother and sister living in Germany, and his wife, who is an alien, has also a brother and two sisters there. He denied his signature upon the application to purchase Rueckwanderer marks. He denied that he sent any money to Germany. He even denied his signature upon his citizenship papers, and did not know if his signature was on his petition for citizenship. He admitted his signature on page 2 of his application for a certificate of arrival, but would not admit *431 his signature on page 3 of the same document. He did not recall his application for the purchase of $2,000 of Rueckwanderer marks on September 28, 1940, although it bore the correct date of his birth. He became a member of the O.D. and wore its uniform. He had visited Camps Nordland and Siegfried, but said he heard no speeches there. He denies upon the trial that he was a subscriber to the newspaper, although he had admitted it in his answer. He did say he bought it once in a while on the stands, and sometimes did not even read it; he listened once in a while to short wave broadcasts from Germany, wrote to German war prisoners in Canada, and sent them packages during the summer of 1941. He professed his willingness to fight for the United States against Germany on German soil if the government desires him to do so, but denied that he had ever told anyone that he would not fight for the United States unless Germany invaded this country. At the same time he testified he did not know if the United States was justified in declaring war on Germany, that he did not think she was, but he also said that he was no diplomat and did not know how it was involved in the war, but that as an American citizen, he did think that the United States was justified in declaring war on Germany. He has contributed to the Red Cross and has been using more than 10% of his salary to purchase United States defense bonds. After the week-end, he was recalled to the witness stand, and admitted his signature upon all of the documents mentioned, which included an application on September 28, 1940, for the purchase of marks, in which he stated that he intended to transfer his domicile to Germany, his letter of the same date to the Bank of Manhattan Company requesting it to place to his and his wife's credit in the Berlin bank $500, a second letter on October 19, 1940, to the same bank requesting an additional deposit in Berlin of $100; another letter to the same bank on January 27, 1941 with reference to a similar deposit of $400, and another letter on April 28, 1941, to the same bank with reference to a similar deposit of $300. He then had a distinct recollection of the transaction with reference to Rueckwanderer marks, about which he had no recollection on his first appearance on the witness stand. He denied that he intended to return to Germany, stated that he had been here eighteen years, and never intended returning, that he had contracted to purchase real estate here on November 21, 1927 for $3,070, and had fully paid for it, receiving a deed on July 29, 1932. He also admitted that he had told the United States Attorney on July 20, 1942, that he would not fight for the United States unless Germany invaded this country, but had changed his mind since the complaint in this action was filed against him. Along with other facts finally admitted, it was shown that he had in his home short wave radio programs sent out by Germany, and that in 1936, 1937 and 1938 he had stated that he believed in National Socialism, the greatest thing that had happened to Germany, that it was a good thing for Germany and for this country too, that democracy was obsolete, and that we should have a man like Hitler at the head of this country. His statement in July 1942 to the Assistant United States Attorney was offered in evidence. At that time he denied that he was a member of the Bund. He stated that he wanted to see the United States win the war, that he would fight on this side but not on the other side, he was too old, he would not go to Europe to fight; that he did not know if the United States was justified in declaring war on Germany; that he would fight Germany if she invaded this country, but would refuse to go on the other side to fight there. It was shown that in the plant where this defendant is employed in defense work he was an intelligent, skilled and conscientious workman.
I was distinctly prejudiced by this defendant's attitude and testimony while on the witness stand, and concluded that he was unworthy of belief. He undoubtedly believes in National Socialism and approves in every way of Adolf Hitler and his regime, believing that it would also be good for this country. He has not been shown to have done anything disloyal, but his mental reactions were obviously pro-German and pro-Hitler. I do not believe that at the time he took his citizenship oath he had entirely renounced his allegiance to Germany, and I do not believe that he then or since intended to support the Constitution and laws of this country, or to bear true faith and allegiance to the same. Judgment will go against him.

Carl Steger.
This defendant was born February 26, 1910, and came to this country on August 24, 1926, when he was sixteen years of age. He filed his petition for citizenship on January 17, 1935, and was *432 naturalized April 26, 1935. He joined the New York unit of the German American Bund in March 1937. He had attended a meeting in the Madison Square Garden in which the Bund participated in October 1936. He remained a member of the Bund until 1941, and during the same period was O.D. man and attended its meetings and membership meetings regularly, as well as all of their celebrations. He joined the Bund because he understood it was a full American organization, and was trying to get a representative in the United States government for the German American element. Although he admits he was a subscriber to the Bund newspaper over the period of his membership, he says that he did not read it. After the Bund dissolved, when the United States entered the war, he became the president and member of the Yorkville Community Singers. He attended celebrations at the two camps in his uniform, and joined in the singing of the Horst Wessel and Deutschland lieds, as well as the Star Spangled Banner. Although he signed an application for membership, which committed him to the leadership principle and to a knowledge of the aims and purposes of the Bund, he says that he did not read it because he thought he knew all about the Bund, but never heard of the leadership principle until the trial of Fritz Kuhn. He testified that when the United States entered the war, the Bund dissolved because it had no business to exist; they were to stand on the side of the United States and to fight for America as American citizens. He had been interviewed three times in which he had stated that he was willing to fight in Germany against Germans but he said he answered he would not like it because of the people he remembered and the surroundings he had lived in, but if he was in the army he must take orders. In the last of these examinations he stated that he would not fight against Germany if he were called by the United States. He had exercised the right to vote ever since his naturalization, except that he did not vote in 1942 because he felt that inasmuch as the complaint in this action had been filed against him he had no right to vote. He married in November 1932. His wife is not a citizen, and he has one child eight years of age. He admits that when interviewed, he said that he would not like to fight Germany but that he did say that he would fight his own father if he appeared on the borders of the United States. His statements to the United States Attorney on June 29th and July 18, 1942 were offered in evidence. It appears from them that when asked whom he would like to see win this war, he said that he did not think that it would be won by anybody, that it would be some sort of a compromise; he did not know if Germany was justified in declaring war against the United States; he supposed they had their reasons, that he did not know much about those things; that the present form of government in Germany may be all right over there but not good anywhere else; that he preferred the form of government here and he did not know any other form; and stated that he would fight for the United States to defend its shores but would not go abroad.
I do not think the government has proven its case against this defendant by a preponderance of evidence. This man came here when he was sixteen years of age; he was too young to take part in the last war or to know much about it. His adult life has been lived here. He was naturalized at twenty-five, and has exercised his right as an American citizen until this suit was brought against him. He was married here and his child was born here. I do not think his statements prove that at the time he took his oath he did so fraudulently or with any mental reservations as to its contents. The complaint is dismissed as to him.

Franz Wunschel.
This defendant served for five months in the engineers division of the German army in the last world war, and came here in April 1927 with his wife and one child, and since his arrival another child has been born. He still has his parents, four brothers and a sister in Germany. He returned to Germany in April 1934 because of the illness of his daughter, but came back in August of the same year. He filed his petition for naturalization on October 28, 1935, and became a citizen on May 18, 1936. He was a member of the New York unit of the German American Bund from January 19, 1939, to May 1941. His answer in the form of a letter written and signed by himself states that he joined the Bund merely as a family member (it appears there is no such classification of membership) for the purpose of entertainment and recreation at camp; and in it he denies that he refused to fight against Germany, but states that he is willing to fight against *433 Japan and Italy but would not like to fight against his native country. His son Max was also a member of the Bund, having joined before the defendant in 1935, and also of the O.D., but was never a member of the Bund Youth nor was the daughter, although she was in the camp once or twice but took no part in the classes. The defendant says he was never a member of O.D. although he admits attending some of their meetings and attended one of the Madison Square Garden celebrations dressed in what looks like an O.D. uniform, and he did O.D. duty on that occasion. He was a subscriber to the Bund newspaper, but cannot remember if he read it. He had a $25 interest in the mortgage on Camp Siegfried. He obviously intended to return to Germany but denies that it was to be permanent, testifying that he would only go back until his child got well and for that purpose had paid in over $7,500 for Rueckwanderer marks on April 15, 1939. He had applied for $14,300 worth of them on March 11, 1939, and shortly after making the application he put up his house for sale. The $7,500 he paid in was to be placed in his credit in a Berlin bank. He denied that he intended taking everything he owned to Germany, but claims that he had to send the amount mentioned there because he intended to take his entire family back with him and could not tell how long he was going to stay there; that he believed that it would take that long to cure his daughter of the skin disease of which she was obviously suffering. He denies that he knew what the Bund stood for or that he ever told anyone that it stood for National Socialism and Adolf Hitler. It was testified to by one witness who worked with this defendant in defense work that in 1941 prior to the declaration of war by Germany, he was very much in favor of Hitlerism and German workmanship and material; that he was going to make his money during the war and return to Germany right after; that he thought it was funny that he was employed by a defense factory and still was a member of the Bund and of the Silver Shirts. It was proven by another witness that defendant in 1940 and 1941, before the war, had requested the witness to lay down on the job, that he was doing it because he wanted to help Hitler in Germany, referred to the President in contemptuous words, and criticized his sending bombers to England; and further stated that the war was not going to end like it did in 1918, and that if the United States went to war he would not fight for America against Germany. The defendant denied making these statements. A Jewish woman sworn as a witness for the defendant, testified to the illness of the defendant's daughter, that he was very happy to become a citizen, that his attitude toward the Jewish people was friendly, and that his reputation was good, but she did not know he was a Bundist. Witnesses from the Brewster Aeronautical Corporation, where defendant was employed, said his record there was fine, that his work was satisfactory, that he had been given six merit increases in wages on the recommendation of his department foreman, and that his employment there was terminated at the request of the Navy Department, the reason not being given. In his own behalf the defendant testified, among other things, that he did not intend to give up his citizenship had he gone to Germany for the purpose of endeavoring to cure his child of her disease, but would return as soon as she got well; that he would not like to fight against Germany because of his four brothers and brothers-in-law unless he has to, but would fight against Japan and Italy. He denied that he retained any allegiance to Germany whatsoever.
This particular defendant, I think, presents a much closer question of fact than the others. It is obvious that this man about or just prior to the outbreak in Europe, had transferred a large part of his money to Germany and planned to send more if he could dispose of his real estate. He says that he did this for the purpose of insuring him sufficient money when he took his family and sick child to Germany. He denies, of course, that he wanted to stay there permanently, but I doubt his statement. His employment in defense work was satisfactory. He obviously did not lay down as it is said he advised another to do. He was not and is not ready to defend this country against all enemies. He is not shown to have been active as a Bund member. His admitted statement that he would not fight Germany made so soon after his oath of allegiance and when that oath was first really put to the test leads me to believe that he never became a full-fledged American, and for that reason I do not think he should continue as one. Judgment will go for the plaintiff.


*434 Ernst Schwenk.
This defendant came here in 1923. He has a brother and a brother-in-law, two sisters and a mother in Germany, and his brother and brother-in-law are serving in the German army. He joined the Friends of New Germany in September 1934 and remained a member until February 1935. He joined the New York unit of the German American Bund in the spring of 1936 and continued his membership at least until Pearl Harbor. While a member of the Bund, he filed his petition for citizenship on July 20, 1936, and was naturalized on January 20, 1937. He attended the Winterscheid school, and at the banquet at the end of the 1937 national convention. He admits that he sold books and pamphlets for the Bund, of the contents of which he pleads ignorance. During his membership in the Bund he was a subscriber to the Bund newspaper. He originally joined the Friends of New Germany because of the boycott against the German people, having attended one meeting before at which speeches were made against the boycott. He attended membership meetings regularly, went to both Camp Siegfried and Camp Nordland, contributed $25 to help pay the debt against the first mentioned camp and $12 in November 1940 for bail money at the time Fritz Kuhn was indicted and tried. He also contributed other moneys and was a collector for what was known as the fighting fund of the Bund, to help pay up the debts and defend Kuhn. He was also an O.D. member from the summer of 1936, had its uniform and paraded with it; he was also block leader  one who gets members to come to the meetings, and distributed books; pledged himself to "conduct his office in strictest accordance with leadership principle upon which our movement is founded", and agreed to obey its rules and orders. He was the book warden, taking care of the books of the New York unit, acted as secretary of the unit on one occasion, and the books in his charge and sold by him included "Mein Kampf", in German and English, "Mythos of the 19th Century", written by Rosenberg, who he said was the educational leader of Germany, "Blood & Honor", "Germany Under Hitler", as well as German newspapers including Adolf Hitler's, the official paper of the Nazi Party, and others. He sold these various books and out of the profit made his living, from 1936 to the end of 1941. Although he pleaded ignorance of their contents, he says many of these books told the truth and he believed them. Although some of the books spoke of National Socialism, he had never heard of it; but admitted he had read a little about it but was not quite sure what it was all about. He knew that the Bund operated under the leadership principle, that he subscribed to it, that it was one of the big principles of National Socialism and under which the Hitler government operated. He does not think it is good for the American people. He stated that if the white race was to be superior here in the United States it must define a line between the negroes and Jews; it does not have to have National Socialism but it would have to draw a line definitely; there should not be so much of a mix up with the colored people by intermarriage, and the white man should not be a Jew or a colored man. He has felt that way as long as he has lived. He felt that way when he became a citizen; it was his instinct and belief. He definitely declared, however, that he is first a United States citizen and next a German; as long as he is a citizen of the United States the interest of the United States is first. He admitted that he had told the United States Attorney that a German is a German; if he did anything else his life would be a lie; that this is not a national country like in Europe, there is no real national character here. He testified a German could not be anything else but a German. He also told the United States Attorney that his first country was Germany and next comes the United States; and that you could not expect otherwise from a naturalized citizen. He testified flatly that he would not fight against Germany even if he were called by the United States to fight; that he would not fight because he has brothers and sisters and his mother there, and he would not fight against his own blood; that he considers that before his citizenship  "The language of the blood is more important than anything else". Even in answer to questions of his own counsel, he stated that if he were inducted into the United States army and sent to Germany he would not fight for the United States against Germany on foreign soil. To one witness he had stated he would like to see the same government here that Hitler has in Germany, that he liked the idea of Hitler, and the United States needs one like him. It was also shown that he had stated to the United States Attorney in July 1942, among the other things already mentioned, that he *435 wants Germany to win the war and that if she did he would be happy. Upon being recalled to the stand in his own behalf, he testified that he is willing to defend this country against all enemies. He repeated again that the language of the blood is more to him than anything else, that his blood was more important than citizenship, that he had not changed his mind upon that subject, that he had always felt so and felt so at the time he took his oath of allegiance to the United States.
Enough has been shown to satisfy me that his citizenship oath was fraudulent and that he should no longer be a citizen of this country. Judgment will go against him.

Friedrich Hackl.
This defendant served for five or six months in the German army in the last war. His father, sister and two stepbrothers are in Germany. He came to this country in 1925, went back in 1928 for a year and eight or nine months, and again in December 1936 for about four weeks. Since January 1937 he has been continuously here. He filed his petition for citizenship on March 24, 1937 and became a citizen on January 3, 1938. He admits in his answer that he was a member of the Friends of New Germany but he stated upon the trial that he did not become a member, that he started his connection with the New York unit of that organization in the summer of 1934 by doing printing for them, and his dues in the organization were taken out of the bills rendered by him. He continued his association with that organization until its name was changed to the German American Bund, and he joined the latter to get business, and from which he continued to get work in 1938. He says that he never resigned from the Bund because he did not think he had joined and he does not remember getting any work from it after 1939. He printed the first issue of the Bund newspaper of November 15, 1934. He also printed song books for Von Holt, and also the book "Hitler Is Right", but he says that was not printed for the Bund but for its author Hesselbein. He also did other printing as and when required by both organizations. He threw out some of the matter in his office when he read in the newspaper that the government seemed to have something on them, and that at the time of Pearl Harbor he became afraid of the organization and destroyed some more of the Bund stuff. He was a subscriber to the Bund newspaper in 1937, and the records show that he received it until December 1940. He joined many other organizations in order to get business and for which he did printing. He claims not to have attended any meetings of the Friends of New Germany or the German American Bund, but did go to some of their celebrations; he states that he went there to collect the money due him for printing. He denies that he was a member of the O.D. or ever had a uniform. He denied that he went to Germany in 1936 for the purpose of exchanging his business for one in Germany, although he admits that he had such a thing in his mind, and looked at some business over there at the time, he did not like living conditions there and did not want to stay there, and still feels that way. He had his business appraised here, about the time he signed an application for Rueckwanderer marks in August 1939, for the purpose of selling it. He stated he was not making any money in his business in 1938 or 1939. The purpose of the appraisal, so he says, was to make it high and then he might exchange with a refugee in Germany whose business he could sell and then come back to the United States. There was a picture of Hitler in his place of business. This defendant was a printer on Second Avenue in New York City, engaged in printing for the public generally. Samples of the printing done by him for various organizations and political clubs were offered in evidence. He was married in 1935, his wife is a citizen, and he built a bungalow here in 1941 and 1942 upon lots which he and his wife had previously purchased. He professes to be attached to the principles of the Constitution and has not changed his mind since his citizenship oath. He states that he will take up arms and fight against enemies of the United States. It was testified to by one of his former employees that the defendant had said in 1936 that he was going to Germany to exchange his business, that if he liked the business there he would return to this country to complete arrangements and then return permanently to Germany; that he returned in 1937 and when asked if he was going to sell out his business or was going to stay here he did not answer. This witness also testified to the printing by this defendant of material praising National Socialism and Adolf Hitler, some of which attacked the President and the government and favored a Hitler form of government in this country, and that defendant had told him the Bund was a good thing in that it *436 keeps the Germans together in the United States and that we could use a man like Hitler in this country; and when the war started in Europe he said it would not be like it was in 1918, they would not starve over there.
This defendant does not seem to have done anything in and for the Bund except printing. The statements which he made are not sufficient to convince that he had any reservation when he took his citizenship oath. I am not inclined to cancel his citizenship simply because he was a member of the Bund and printed for them whatever they sent to him. It is not shown that he distributed any of it or that he ever did anything or that he ever took any active part in Bund affairs. In other words, the government has failed to prove by the preponderance of the evidence that it should succeed. Herndon v. Lowry, 301 U.S. 242, 249, 260, 57 S.Ct. 732, 81 L.Ed. 1066. The complaint as to this defendant will be dismissed.
Judgment will, therefore, be directed for the plaintiff against the defendants Kuhn, Kunz, Koehler, Von Holt, Heller, Sotzek, Ulrich, Schneller, Rausch, Wunschel and Schwenk; and dismissing the complaints against the defendants Finders, Cyler, Hoeflich, Faigle, Schmidt, Heinrich, Kugler, Steger and Hackl.
Separate findings and judgments should be filed in each case. The successful party may submit proposed findings, serving the same upon opposing counsel, who may have one week in which to make objections. The court will determine the final form of such findings.